DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.
Claims 1, 3-4, 6-7, 9, 11-14, 16-17, and 19 are currently amended.
Claims 2 is previously presented.
Claims 5, 8, 10, 15, 18, and 20 are original.
Claims 1 and 11 are independent.



Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. 112(b)
The prior rejection of claims 1-20 under 35 U.S.C. 112(b) as being indefinite are withdrawn in view of the current amendments.
Rejections under 35 U.S.C. 101
Regarding independent claims 1 and 11, Applicant argues that the claims do not recite a judicial exception under Step 2A Prong One of the eligibility framework.  More specifically, Applicant argues that the claims require a processing server configured to operate according to a unique set of rules.  Applicant further argues that the process cannot be reasonably performed by human activity because it requires the combination of hardware and software components, including a computer network environment and corresponding devices and messages (see Remarks, pg. 14-15).
The argument is not persuasive.  The “processing server”, “account database”, “computing device”, “payment network”, and “transmitting device” in Claims 1 and 11 is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.  The rejection follows Step 2A Prong One procedure for determining whether a claim “recites” an abstract idea, i.e. identify the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determine whether the identified limitation(s) falls within at least one of the enumerated groupings of abstract ideas enumerated. If the identified limitation(s) falls within any of the groupings of abstract ideas enumerated in the 2019 PEG, the analysis should proceed to Prong Two.
With regards to Step 2A Prong Two, Applicant argues that the claims are not directed to an abstract idea when analyzed under Step 2A Prong Two (see Remarks, pp.. 15-16).  
The argument is not persuasive. The additional elements of the claim, including the processing server communicating with other remote devices on a networki use of “structured data sets” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of periodic savings by managing usage of funds.
In determining whether a claim integrates a judicial exception into a practical application under Step 2A Prong Two, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. This has also been referred to as a technological solution to a technological problem. In making this determination, examiners should determine whether there is a technical explanation as to how to implement the invention in the specification and whether the claim itself reflects the improvement in technology.  Here, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology. The specification describes the computing hardware at a high level of generality (see para. 0098).  The specification also describes “structured data sets” at a high level of generality, e.g. as data included in an account profile, and does not provide describe any specific data structure or improvement thereupon. Thus, the corresponding claim limitations merely amount to the use of a computer as a tool to perform the abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of periodic savings by managing usage of funds.
With regards to Step 2B, Applicant’s arguments hinge upon those arguments presented in regards to Step 2A Prongs One and Two and are unpersuasive for the reasons given above.
Rejections under 35 U.S.C. 102
Regarding the rejection of claims 1-2 and 4-20 under 35 U.S.C. 102(a)(1) as being anticipated by Scipioni (US 2008/0228638 A1), Applicant’s arguments have been considered but are not persuasive.
Regarding independent claims 1 and 11, Applicant argues that Scipioni does not disclose “transmitting, by a transmitting device of the processing server, a funding request to devices associated with each of primary transaction account and a funding account", "receiving, by the receiving device of the processing server, a data signal from each device associated with the primary transaction account and the funding account in response to the funding request, each data signal identifying a funding amount provided to the secondary transaction account", and "modifying, by the control processing module of the processing server, the structured data set of the account profile by adjusting an account balance of the secondary transaction account in real-time with the funding amount received through the data signals of the primary transaction account and the funding account" (see Remarks, pp. 17-18).
The argument is not persuasive.  Applicant argues that Scipioni does not disclose an embodiment in which a processing server can transmit funding request messages to a primary transaction account and a funding account, and modify a structured data set of the account based on data included in responses to the funding request messages. Applicant ostensibly argues that the claims require the funds received in the secondary transaction to be sent from the primary transaction account. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., receiving the funds from the primary transaction account) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, the claim limitation “transmitting … a funding request to devices associated with each of primary transaction account and a funding account.”  may be reasonably interpreted to cover a funding request made by the secondary account to a third-party account because the primary account device receives the request for approval, which itself is a funding request (see Scipioni, para. 0090). Further, even if the funding request went directly to the third-party account, the term “associated with” renders the claim broad enough to cover the devices of third-party, i.e. a third-party device is “associated with” the primary account device because the primary account device approves incoming transfers.  With regards to the limitation “modifying,… the structured data set by adjusting an account balance…”, Scipioni discloses updating the account balance to reflect the responses to requests for funds (see e.g. Fig. 12, balance 1240).
Note: For purposes of compact prosecution, assuming arguendo that receiving the funds from the primary transaction account was recited in the rejected claims, Scipioni discloses that the request for money may be sent to the parent account (see e.g., Fig. 12 section 1250, wherein money may be sent or request to phone/email/parents).  
Rejections under 35 U.S.C. 103
Regarding the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Scipioni in view of Armes (US 2008/0072226), Applicant’s arguments hinge upon those presented with regards to the rejection of claims 1 and 11 under 35 U.S.C. 102 and are unpersuasive for the reasons set forth above.

Claim Objections
Claim 1 is objected to because of the following informalities:
The claim recites “… the the modifying of the structured data set …” (duplicated word “the”)
Appropriate correction is required.





	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-20 are directed to a method or product which within one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 11.  Claim 1 recites the limitations of:
1.	A method for periodic savings and usage via transaction controls, comprising:
storing, in an account database of a processing server, an account profile, wherein the account profile includes a structured data set related to a primary transaction account including at least a primary account number, a secondary account number, and an account balance;
receiving, by a receiving device of the processing server, a data signal from a computing device, the data signal being superimposed with a saving request, wherein the saving request includes at least a period of time for executing the saving request, a periodic amount, a total amount, and one or more transaction criteria;
storing, by a querying module of the processing server, a transaction control in the account profile in the account database, wherein the transaction control prevents usage of a saved amount of the account balance for a secondary transaction account associated with the secondary account number and where the saved amount corresponds to the periodic amount;
receiving, over a payment network by a receiving device of the processing server, a transaction message associated with the secondary account number of the account profile;
determining, by a control processing module of the processing server, whether transaction data included in the transaction message complies with the transaction control stored in the account profile;
determining that the transaction data complies with the transaction control includes:
transmitting, by a transmitting device of the processing server, a funding request to devices associated with each of primary transaction account and a funding account;
receiving, by the receiving device of the processing server, a data signal from each device associated with the primary transaction account and the funding account in response to the funding request, each data signal identifying a funding amount provided to the secondary transaction account;
modifying, by the control processing module of the processing server, the structured data set of the account profile by adjusting an account balance of the secondary transaction account in real-time with the funding amount received through the data signals of the primary transaction account and the funding account; and
modifying, by the control processing module of the processing server, the structured data set of the account profile by adjusting the account balance, which includes the funding amount, by the periodic amount after the period of time;
determining the transaction data does not comply with the transaction control includes:
preventing, by the control processing module of the processing server, further processing of the transaction message; and
repeating, by the control processing module of the processing server, the the modifying of the structured data set of the account profile for each subsequent transaction message until the saved amount of the account balance of the primary transaction account is equal to or greater than the total amount;
updating, by the querying module of the processing server, the transaction control after each period of time and preventing usage of the saved amount outside of a payment transaction based on the updated transaction control and in compliance with the one or more transaction criteria of the saving request;
transmitting, by the transmitting device of the processing server, the transaction message to a financial institution associated with the primary transaction account.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim limitations delineated in bold recite periodic savings by managing usage of funds, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The “processing server”, “account database”, “computing device”, “payment network”, and “transmitting device” in Claims 1 and 11 is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim 11 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “processing server”, “account database”, “computing device”, “payment network”, “transmitting device”. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0098] about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claims 1-20 are not patent-eligible.
	
	
	
	
	
	
	


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scipioni (US 2008/0228638 A1).

Regarding claims 1 and 11, Scipioni discloses a method and related system for periodic savings and usage via transaction controls, comprising:
storing, in an account database of a processing server, an account profile, wherein the account profile includes a structured data set related to a primary transaction account including at least a primary account number, a secondary account number, and an account balance (see FIG. 4, para. 0023, 0086);
receiving, by a receiving device of the processing server, a data signal from a computing device, the data signal being superimposed with a saving request, wherein the saving request includes at least a period of time for executing the saving request, a periodic amount, a total amount, and one or more transaction criteria (see Figs. 6-8; para. 0103-0105),
storing, by a querying module of the processing server, a transaction control in the account profile in the account database, wherein the transaction control prevents usage of a saved amount of the account balance for a secondary transaction account associated with the secondary account number and where the saved amount corresponds to the periodic amount (see Figs. 6-8; para. 0103-0105, 0035);
receiving, over a payment network by a receiving device of the processing server, a transaction message associated with the secondary account number of the account profile (see Fig. 6, para. 0045-0046);
determining, by a control processing module of the processing server, whether transaction data included in the transaction message complies with the transaction control stored in the account profile (see Fig. 6, para. 0045-0046);
determining that the transaction data complies with the transaction control includes:
transmitting, by a transmitting device of the processing server, a funding request to devices associated with each of primary transaction account and a funding account (see Fig. 6, para. 0045-0046; Fig. 12, para. 0090);
receiving, by the receiving device of the processing server, a data signal from each device associated with the primary transaction account and the funding account in response to the funding request, each data signal identifying a funding amount provided to the secondary transaction account (see Fig. 6, para. 0045-0046; Fig. 12, para. 0090);
modifying, by the control processing module of the processing server, the structured data set of the account profile by adjusting an account balance of the secondary transaction account in real-time with the funding amount received through the data signals of the primary transaction account and the funding account (see Fig. 6, para. 0045-0046; Fig. 12 balance 1240); and
modifying, by the control processing module of the processing server, the structured data set of the account profile by adjusting the account balance, which includes the funding amount, by the periodic amount after the period of time (see Figs. 6-8; para. 0103-0105, 0035; Fig. 12, balance 1240);
determining the transaction data does not comply with the transaction control includes:
preventing, by the control processing module of the processing server, further processing of the transaction message (see Figs. 6-8; para. 0103-0105, 0035); and
repeating, by the control processing module of the processing server, the modifying of the structured data set of the account profile for each subsequent transaction message until the saved amount of the account balance of the primary transaction account is equal to or greater than the total amount (see Figs. 6-8; para. 0103-0105, 0035);
updating, by the querying module of the processing server, the transaction control after each period of time and preventing usage of the saved amount outside of a payment transaction based on the updated transaction control and in compliance with the one or more transaction criteria of the saving request (see Figs. 6-8; para. 0103-0105, 0035);
transmitting, by the transmitting device of the processing server, the transaction message to the financial institution associated with the primary transaction account (see para. 0075).

Regarding claims 2 and 12, Scipioni discloses the method of claim 1, wherein the transaction message is formatted based on one or more standards and includes a plurality of data elements, including at least a first data element configured to store the primary account number and one or more additional data elements configured to store transaction data (see para. 0075).

Regarding claims 4 and 14, Scipioni discloses the method of claim 2, further comprising: electronically transmitting, by the transmitting device of the processing server, a second transaction message to a financial institution via the payment network, wherein the transaction message further includes a second data element configured to store a transaction amount, the transaction data stored in the one or more additional data elements is not compliant with the one or more transaction criteria, and the financial institution is an acquiring financial institution associated with a merchant involved in the payment transaction if the transaction amount stored in the second data element would cause usage of the saved amount based on the account balance stored in the account profile, and the financial institution is an issuing financial institution associated with the related transaction account if the transaction amount stored in the second data element would not cause usage of the saved amount based on the account balance stored in the account profile (see Fig. 6, para. 0045-0046, 0075).

Regarding claims 5 and 15, Scipioni discloses the method of claim 4, wherein the second transaction message is an authorization response including a response code indicative of denial of the payment transaction if the financial institution is an acquiring financial institution, and the second transaction message is a copy of the received transaction message if the financial institution is an issuing financial institution (see Fig. 6, para. 0045-0046, 0075) .

Regarding claims 6 and 16, Scipioni discloses the method of claim 1, further comprising: electronically transmitting, by the transmitting device of the processing server, a data signal to the computing device, the data signal being superimposed with a notification, wherein the notification includes an indication of availability of the saved amount for use in the payment transaction in compliance with the one or more transaction criteria (see para. 0103-0105).
Regarding claims 7 and 17, Scipioni discloses the method of claim 1, wherein the secondary transaction account is one of: a credit, debit, or prepaid account (see FIG. 4, para. 0023, 0086);

Regarding claims 8 and 18, Scipioni discloses the method of claim 1, wherein the one or more transaction criteria include at least one of: a merchant name, a merchant identifier, a merchant category code, a product name, a product identifier, a product category, a transaction amount, a geographic location, and a time and/or date (see para. 0039-0040).

Regarding claims 9 and 19, Scipioni discloses the method of claim 1, wherein the secondary transaction account is funded by one or more associated transaction accounts (see FIG. 7 section 760).
 
Regarding claims 10 and 20, Scipioni discloses the method of claim 1, wherein the account profile further includes one or more additional transaction controls, and payment transactions involving the related transaction account are subject to the one or more additional transaction controls (see Fig. 6, para. 0045-0046).

Regarding claim 13, Scipioni discloses: a transaction processing module of the processing server configured to validate compliance of the payment transaction with the one or more transaction criteria based on a comparison of the transaction data stored in the one or more additional data elements and the one or more transaction criteria; and the transmitting device of the processing server configured to electronically transmit the transaction message to a financial institution associated with the related transaction account via the payment network (see Fig. 6, para. 0045-0046, 0075).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scipioni (US 2008/0228638 A1) in view of Armes (US 2008/0072226 A1, cited in prior Office Action).

Regarding claim 3, Scipioni discloses: validating, by a transaction processing module of the processing server, compliance of the payment transaction with the one or more transaction criteria based on a comparison of the transaction data stored in the one or more additional data elements and the one or more transaction criteria; and electronically transmitting, by a transmitting device of the processing server, the transaction message to a financial institution associated with the related transaction account via the payment network (see Fig. 6, para. 0045-0046, 0075).
Armes, not Scipioni, teaches where the transmitting device selects one of a plurality of communication channels for transmitting the transaction message based on the congestion detected on the payment network (see para. 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transmitting of Scipioni to include selecting another of the plurality of communication channels for transmitting the transaction message based on the congestion detected on the payment network.
One skilled in the art would have been motivated to make the modification in order to balance workload across multiple computer systems (see Armes, abstract; para. 0011, 0039).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moore (US 8,639,622 B1) 
Castleman (US 9,330,415)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC WONG
Primary Examiner
Art Unit 3698



/ERIC T WONG/               Primary Examiner, Art Unit 3698